Citation Nr: 0733523	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran was granted service connection for diabetes 
mellitus by way of the rating decision dated in July 2004.  
He was given a 20 percent disability rating.  The veteran 
disagreed with the disability rating and was issued a 
statement of the case in February 2005.

The veteran submitted his substantive appeal in February 
2005.  He noted that he was only appealing the issue 
involving entitlement to service connection for PTSD.  He 
stated that he wanted to drop his claim involving his 
diabetes mellitus rating.  See 38 C.F.R. § 20.204 (2007).  
Thus the only issue for appellate review is the issue 
involving service connection for PTSD.

The veteran requested a videoconference hearing at the time 
he submitted his substantive appeal in February 2005.  He was 
scheduled for his hearing in October 2007 and provided notice 
of the date in August 2007.  He was sent a letter to remind 
him of the hearing date two weeks before the hearing in 
October 2007.

The veteran failed to report for his hearing.  His notice 
letter informed him that if he failed to report for the 
hearing, without demonstrating good cause, his request for a 
hearing would be considered withdrawn.  He has not provided 
any reason for his failure to report for his hearing and has 
not requested that the hearing be rescheduled.  Accordingly, 
his request for a Board hearing is considered to be 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2007).  

The veteran submitted statements regarding his claimed 
stressors in February 2005 and April 2007.  He served as a 
truck driver on convoys.  He related that he saw a friend of 
his have to rush to escape his truck when it was hit on one 
trip.  The friend made it safely to a gun truck.  The veteran 
also related an incident where a soldier was killed on a gun 
truck that was ahead of him.  He said a land mine detonated 
and killed the soldier.  He did not know the name of the 
soldier.  

The veteran also gave general information regarding his main 
base in Qui Nhon being subjected to incoming fire, usually 
twice a week.  He said a solider that was on guard duty with 
him was shot in the ear.  

The veteran also provided information regarding a personal 
assault that he said took place at his main base.  He said he 
was assaulted by three soldiers.  He indicated that there 
should be evidence of the attack in his medical records.  He 
reported that he had his teeth knocked out and his facial 
bones broken.

The veteran's service medical records (SMRs) are negative for 
any treatment of facial injuries.  The lone dental record 
contains no entries regarding examination or treatment.  The 
veteran's separation physical examination did not list any 
healed facial fractures or lost teeth.  

Moreover, the veteran filed a claim for dental treatment in 
February 1973.  He alleged he was hit in the upper mouth and 
had his teeth loosened in October 1971.  He was afforded a VA 
dental examination and no evidence of dental trauma was found 
in April 1973.

The veteran should be asked if he was treated as an inpatient 
in Qui Nhon.  If so, a request for inpatient records should 
be made.  Also, the veteran should be asked if any type of a 
military police/criminal investigative division (CID) report 
was made of the assault.  If so, a request for the report 
should be made.

VA treatment records, for the period from December 2004 to 
July 2005, show that the veteran was diagnosed with chronic 
PTSD.  An entry from June 2005 noted one claimed stressor was 
of the veteran witnessing the death of a solider in a truck 
ahead him.  The death was caused by an explosion.  This 
statement appears to be similar to the veteran's description 
of a solider being killed in a gun truck.  

The Board notes that gun trucks were routinely used in 
escorting convoys of vehicles in Vietnam.  Many of the trucks 
had specific nicknames.  The veteran should be asked if the 
truck involved in his stressor had a specific nickname as 
this information could be helpful in finding records relating 
to his stressor.

The RO issued a supplemental statement of the case in March 
2007.  The RO found that the veteran had not provided 
specific enough information in his statement of February 2005 
to allow for corroboration of his stressors.  However, the 
veteran provided a general timeframe of between February and 
August 1971, the unit involved, and location of his unit in 
his statement from April 2007.  Further the RO did not 
consider the information from the prior dental claim as it 
pertained to providing a possible date of the personal 
assault.  

Finally, the veteran did not include the aspect of personal 
assault as part of his PTSD claim until February 2005.  The 
RO had already written to him to provide the notice required 
by the Veterans Claims Assistance Act (VCAA).  If a PTSD 
claim is based on an in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See 38 C.F.R. 
§ 3.304(f)(3).  

The veteran was never requested to provide specific 
information regarding his physical assault that would allow 
for other means of verification.  His stressor involving his 
personal assault requires additional development to comply 
with the pertinent regulation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2006) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1972 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

3.  The veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
He should include the unit he was 
assigned to, where his unit was serving 
at the time of the alleged stressors, and 
the date to a three month period if 
possible.  He should be advised that if 
he is not specific in describing his 
stressors, verification from official 
sources may not be possible and that 
could adversely affect his claim.  He 
should be asked if the gun truck involved 
with the one stressor had a specific nick 
name.  

The veteran should be asked if he 
received inpatient treatment at any 
military facility for his alleged 
injuries.  He should also be asked if a 
criminal investigation of the assault was 
done.

4.  If the veteran provides information 
of inpatient treatment, a request for the 
records must be made.  If he provides 
information that a criminal investigation 
was done, those records must also be 
requested.

5.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the U. S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.

6.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

7.  After completing all of the 
development actions requested above, the 
veteran should be afforded a psychiatric 
examination.  The claims folder and 
complete copy of this remand must be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  (The 
examiner is advised that the veteran 
received several diagnoses of PTSD since 
2004; however, none of the diagnoses was 
based on a review of corroborated 
stressors.)

The psychiatric examiner is requested to 
review the summary of stressors to be 
provided and included in the claims 
folder, and the examiner should consider 
these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

